Citation Nr: 0415168	
Decision Date: 06/14/04    Archive Date: 06/23/04

DOCKET NO.  97-10 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a compensable evaluation for headaches.

2.  Entitlement to a compensable rating for right knee 
disability.

3.  Entitlement to service connection for psychiatric 
disability other than post-traumatic stress disorder (PTSD).

4.  Entitlement to service connection for PTSD.

5.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from March 1972 until his 
retirement in January 1993.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a July 1996 
rating decision by the St. Louis, Missouri, Department of 
Veterans Affairs (VA) Regional Office (RO).  This case was 
before the Board in May 1998 when it was remanded for 
additional development.

As noted in the Board's May 1998 Remand, the veteran raised 
the issue of entitlement to service connection for left knee 
disability in a February 1997 statement.  The issue has still 
not been adjudicated by the RO; it is again referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development have been accomplished with respect to the issues 
decided herein.

2.  The veteran does not experience prostrating attacks due 
to service-connected headaches.

3.  The veteran's right knee disability is not productive of 
subluxation, instability, locking, limitation of flexion to 
less than 60 degrees, or any limitation of extension.  

4.  The veteran's psychiatric disability (other than PTSD), 
currently diagnosed as major depression, originated during 
his active service.

5.  The veteran did not engage in combat, and the occurrence 
of any inservice stressor supporting the current diagnosis of 
PTSD is not established by credible supporting evidence.


CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) rating for 
the veteran's service-connected headaches have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, 
Diagnostic Code 8100 (2003).

2.  The criteria for an increased (compensable) rating for 
the veteran's service-connected right knee disability have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 
52558, 5259, 5260, 5261 (2003).

3.  Psychiatric disability, currently diagnosed as major 
depression, was incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

4.  PTSD was not incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.304(f) (1998); 38 C.F.R. § 3.304(f) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law and codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  In 
additions, regulations implementing the VCAA were published 
at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA is required to inform the claimant to submit any 
pertinent evidence in the claimant's possession.

The Board notes that a substantially complete claim was 
received in February 1996, prior to the enactment of the 
VCAA.  By letters dated in June 2002 and June 2003 and a 
supplemental statement of the case issued in December 2003, 
well after a rating action was promulgated, the RO provided 
notice to the veteran as required by the VCAA.  

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the plain language of 38 U.S.C.A. § 5103(a) (West 2002), 
requires that notice to a claimant pursuant to the VCAA be 
provided "at the time" that, or "immediately after," VA 
receives a complete or substantially complete application for 
VA-administered benefits.  Id. at 11.  Pelegrini further held 
that VA failed to demonstrate that, "lack of such a 
pre-AOJ-decision notice was not prejudicial to the appellant, 
see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans 
Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 
2820, 2832) (providing that "[i]n making the determinations 
under [section 7261(a)], the Court shall . . . take due 
account of the rule of prejudicial error")."  Id at 13.

Satisfying the strict letter holding in Pelegrini would 
require the Board to dismiss every case that did not 
absolutely meet these standards.  Such an action would render 
a rating decision promulgated prior to providing the 
appellant full VCAA notice void ab initio, which in turn 
would nullify the notice of disagreement and substantive 
appeal filed by the claimant.  In other words, strictly 
following Pelegrini would require that the entire rating 
process be reinitiated from the very beginning.  That is, the 
claimant would be provided VCAA notice and an appropriate 
amount of time to respond before an initial rating action.  
Following the rating decision, the claimant would have to 
file a new notice of disagreement, a new statement of the 
case would be required, and finally, the submission of a 
substantive appeal by the claimant.  The prior actions of the 
appellant would be nullified by a strict reading of 
Pelegrini, and essentially place the appellant at the end of 
the line of cases waiting to be adjudicated.  

In the case at hand, the Board notes that the veteran was 
provided every opportunity to submit evidence.  He was 
provided with notice of the appropriate law and regulations.  
He was provided notice of the necessary evidence to submit, 
and notice of what evidence VA would secure.  In addition, 
although the RO did not specifically inform the veteran to 
submit any pertinent evidence in his possession, it informed 
him of the evidence required to substantiate his claims and 
that he should submit such evidence or provide the RO with 
the information necessary for the RO to obtain such evidence 
on his behalf.  He was given ample time to respond.  

Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence or information that could be obtained to 
substantiate any of his claims, nor has he requested that the 
Board remand for further development this appeal that has 
been pending for more than eight years and remanded on one 
prior occasion.

In sum, the Board is of the opinion that any deficiencies in 
the development and consideration of these claims by the RO 
are not of sufficient significance to warrant another remand 
and further delay of the appellate process.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claims.  

Increased Ratings

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.

Where the rating schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.

I.  Headaches

The veteran's headache disability is currently assigned a 
noncompensable rating under Diagnostic Code 8100, migraine.  
Under the applicable criteria, migraine headaches are rated 
based upon their frequency and severity.  A 50 percent 
evaluation is warranted for migraines with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  A 30 percent evaluation is 
warranted for migraines with characteristic prostrating 
attacks occurring on an average once a month over the last 
several months.  A 10 percent evaluation is warranted with 
characteristic prostrating attacks averaging one in 2 months 
over the last several months.  A noncompensable evaluation is 
warranted for migraines with less frequent attacks.  38 
C.F.R. § 4.124a, Diagnostic Code 8100.

In this case, the objective manifestations in the record do 
not support the veteran's contentions of entitlement to an 
increased rating.  A review of the medical evidence does not 
show that the veteran experiences characteristic prostrating 
attacks averaging one in 2 months over the last several 
months.  The veteran filed a claim for increased rating in 
February 1996.  He complained that his service-connected 
headaches prevented him from working.  A March 1996 VA 
examination report notes the veteran's history of "massive" 
headaches.  He described these headaches as bilateral and 
throbbing.  The diagnoses included headaches.

Outpatient treatment records from Ft. Leonard Wood Army 
Hospital dated from 1996 to 1998 note that the veteran 
reported a history of headaches.  The veteran was seen in May 
1996 with complaints of intermittent daily headaches.  He 
indicated that they sometimes woke him out of a deep sleep.  
The headache was described as a pressure ache with a 
throbbing sensation.  The examiner opined that the veteran's 
headaches were likely a combination of muscle contraction 
headaches and depression, rather than migraine headaches or 
intracranial disease.  Medication, including Midrin and 
Fiorinol, was prescribed for the veteran's headaches.

A May 1999 VA examination report notes the veteran's 
complaints of throbbing, frontal headache pain.  It was not 
associated with emesis.  The veteran denied any real 
photophobia; however, he indicated that bright sunlight made 
his headaches worse.  At these times, the veteran had to sit 
down or lie down until the headache passed.  During these 
times, however, he was able to attend to all of his 
activities of daily living.  The veteran noted that he was 
not currently taking any medication for his headaches; in the 
past, he had taken Fiorinal, Midrin and Motrin.  The examiner 
noted that the veteran's headaches were not purely migrainous 
or tension type headaches.  The examiner opined that the 
effects of the veteran's headaches on his ability to work 
"should be minimal."

During a March 2002 VA hospitalization, the veteran reported 
having some headaches lately.  He described these as feeling 
like a tight band across his head.  He denied any nausea, 
vomiting, or diaphoresis.  

The veteran reported during an October 2003 VA examination 
that his tension headaches usually occur in the posterior 
occipital region 1-2 times per week, lasting greater than 2 
hours but less than all day.  During his headaches, he is 
still functional.  His mood changes and he gets crabby; 
however, he denied any light sensitivity, diplopia, nausea, 
or vomiting.  He reported taking Oxycodone during bad 
headaches; he used Amitriptyline as a preventative.  The 
diagnosis was tension headaches occurring approximately twice 
a week, non-debilitating in nature.

There is no evidence that the veteran's headaches 
incapacitate him for a substantial period of time during 
which he must lie down and rest until the headaches abate.  
Rather, the foregoing evidence shows that he experiences 
headaches that are less than debilitating.  Accordingly, the 
Board finds that the evidence of record does not provide a 
basis for a compensable rating under Code 8100.

Because the evidence is not approximately balanced with 
regard to this issue, the benefit-of-the-doubt doctrine does 
not apply, and the claim for an increased (compensable) 
rating for headaches must be denied.  38 C.F.R. § 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

II.  Right Knee

The veteran's service-connected right knee disability is 
currently evaluated under the provisions of 38 C.F.R. § 
4.71a, Diagnostic Code 5257, which provide that a 10 percent 
rating requires slight recurrent subluxation or lateral 
instability, a 20 percent rating requires moderate recurrent 
subluxation or lateral instability, and a 30 percent rating 
requires severe recurrent subluxation or lateral instability.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.

The Rating Schedule provides that flexion of the leg limited 
to 60 degrees warrants a noncompensable rating, flexion 
limited to 45 degrees warrants a 10 percent rating, flexion 
limited to 30 degrees warrants a 20 percent rating, and 
flexion limited to 15 degrees warrants a 30 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.  The Rating Schedule 
also provides that extension limited to 5 degrees warrants a 
noncompensable rating, extension limited to 10 degrees 
warrants a 10 percent rating, extension limited to 15 degrees 
warrants a 20 percent rating, and extension limited to 20 
degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  Flexion of the knee to 140 degrees is 
considered full and extension to 0 degrees is considered 
full.  See 38 C.F.R. § 4.71, Plate II.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

Dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Removal of semilunar cartilage warrants a 10 percent 
evaluation if it is symptomatic.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259.

The veteran submitted a claim for increased rating in 
February 1996.  A March 1996 VA examination report notes the 
veteran's complaints of right knee pain, which was worse 
during cold weather and when kneeling or climbing stairs.  
The veteran indicated that he took Motrin two to three times 
per week for mild to moderate pain.  He denied any effusion 
or swelling.  Upon examination, there was tenderness along 
the medial patella.  No crepitus was noted.  There was no 
swelling, deformity, or other impairment.  Lachman's and 
McMurray's signs were negative.  Flexion was to 140 degrees.  
X-rays revealed mild degenerative changes in the right knee.  
The diagnosis was patellofemoral pain syndrome of right knee.

A May 1999 VA examination report notes the veteran's 
complaints of "on and off" pain and morning stiffness in 
his right knee.  He indicated that repetitive motion (such as 
applying the brakes on a tractor) exacerbated the pain.  He 
denied falling, locking, fatigability, swelling, heat, or 
redness.  He stated that his knee felt weak at times.  The 
veteran did not use crutches, braces, canes, or corrective 
shoes.  He denied taking any medication for his knee 
disability.  Upon examination, range of motion was from 0 
degrees of extension to 141 degrees of flexion.  There was no 
movement with varus or valgus force.  There was no movement 
with Drawer test.  McMurray's and Lachman's tests were 
negative.  Some crepitations were noted throughout range of 
motion.  Muscle strength was 5/5.  Gait was normal.  X-rays 
were within normal limits, with no significant change since 
March 27, 1996.  The examiner stated:

I have been unable to identify any 
objective evidence of pain and functional 
loss due to knee problems.  The [veteran] 
does report pain within the right knee 
with repetitive motion such as using a 
brake on a tractor.  However, this is 
unable to be reproduced in the clinic.  
[The veteran] does not describe any 
particular episodes of flare ups.  . . . 

I do not believe that the [veteran] 
should be employed doing anything that 
requires repetitive right knee motion, 
however, the [veteran] does have a normal 
gait and no evidence of weakness or knee 
instability on examination.

A February 2000 clinic note from Ft. Leonard Wood Army 
Hospital notes that the veteran was seen with complaints of 
chronic, recurring right knee pain.  Upon examination, there 
was some slight crepitus in the right knee.  Range of motion 
was good.  There was no lateral instability; there were no 
bony abnormalities.  The assessment included post-traumatic 
knee pain.  

A December 2001 VA outpatient treatment record notes the 
veteran's complaints of chronic right knee pain.  He denied 
any recent swelling.  Upon examination, mild medial 
tenderness was noted.  There was no effusion or laxity.  The 
diagnostic impression was chronic right knee pain.

An October 2003 VA examination report notes the veteran's 
complaints of knee pain, usually in the inferior aspect of 
the patella, when walking more than an hour.  He denied any 
joint stiffness, swelling, heat, redness, instability, 
locking episodes, fatigability, or lack of endurance.  In 
addition, he denied any episodes of dislocation or 
subluxation.  He denied taking any specific medication for 
his knee problems.  He denied any episodes of flaring.  He 
used no supporting devices.  He denied any surgeries or 
injuries aside from his original accident during service.  
There was no history of inflammatory disease.  Examination of 
the right knee revealed no redness, warmth, or effusion.  No 
crepitus was noted.  Range of motion passively, actively and 
repetitively was from 0 degrees of extension to 130 degrees 
of flexion, without any signs of fatigability, pain, or 
discomfort.  The patella slid easily.  Drawer sign was 
negative.  There was no medial or lateral instability.  X-
rays of the right knee were normal.  The diagnoses included 
right knee strain, with mild discomfort with extended 
weightbearing activities of greater than one hour, without 
any swelling, instability, braces, or interference with his 
activities of daily living.  

A review of the medical evidence from 1996 to 2003 fails to 
reveal any objective evidence of subluxation or lateral 
instability so as to warrant a 10 percent rating under 
Diagnostic Code 5257.  Most recently, on VA examination in 
October 2003, there was no medial or lateral instability.  
Therefore, an increased (compensable) rating is not warranted 
under Diagnostic Code 5257.

Moreover, the evidence of record fails to disclose any 
objective findings of flexion or extension of the right knee 
that would meet the criteria for a compensable rating.  In 
this regard, the Board notes that while the veteran 
complained of chronic pain in the right knee, on VA 
examination in March 1996 and May 1999 range of motion of the 
right knee was full.  On VA examination in October 2003, 
range of motion was from 0 degrees to 130 degrees; this falls 
short of the criteria for a 10 percent rating under 
Diagnostic Codes 5260 or 5261.  As well, there is no 
indication that this disability is manifested by any pain on 
motion or other functional limitation that would warrant a 
compensable evaluation under Diagnostic Codes 5060 or 5261.  
In a May 1999 VA examination report, the examiner stated that 
he was unable to identify any objective evidence of pain and 
functional loss due to knee problems.  In an October 2003 VA 
examination report notes that the veteran denied any 
fatigability or flare-ups.  The examiner found no signs of 
fatigability, pain, or discomfort.  He stated that the 
veteran's knee disability caused no interference with the 
veteran's activities of daily living.

The Board has considered the veteran's complaints of pain but 
notes that the veteran's complaints are not supported by 
adequate pathology.  The Board specifically notes that the 
most recent X-ray study of the veteran's right knee disclosed 
no evidence of arthritis or other pathology.  In addition, 
none of the examiners has identified objective evidence of 
pain.  

Moreover, the evidence reflects that the veteran does not 
have symptoms due to removal of semilunar cartilage and does 
not experience locking of the knee.  

The Board has considered whether there is any other basis for 
assigning a compensable evaluation for this disability but 
has found none.  Moreover, the Board has considered the 
benefit of the doubt doctrine but has determined that it is 
not applicable to this claim because the preponderance of the 
evidence is against the claim.   38 U.S.C.A. § 5107(b); 
Gilbert, supra.

Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Entitlement to service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition with 
credible supporting evidence that the claimed inservice 
stressor actually occurred and a link, established by medical 
evidence, between the current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1998). 

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) 
(1998); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App.  
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

During the pendency of this claim, § 3.304(f) was amended, 
effective March 7, 1997.  64 Fed. Reg. 32807-32808 (1999).  
The amended regulation, 38 C.F.R. § 3.304(f) (2003), 
provides: 
Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with § 4.125(a) of this chapter; a link, 
established by medical evidence, between 
current symptoms and an in-service 
stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.  If the evidence 
establishes that the veteran engaged in 
combat with the enemy and the claimed 
stressor is related to that combat, in 
the absence of clear and convincing 
evidence to the contrary, and provided 
that the claimed stressor is consistent 
with the circumstances, conditions, or 
hardships of the veteran's service, the 
veteran's lay testimony alone may 
establish the occurrence of the claimed 
in-service stressor.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert, supra.  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The veteran served on active duty from March 1972 to January 
1993.  He had service in the Persian Gulf from December 1990 
to May 1991.  His DD Form 214 indicates that his primary 
specialty was bridge crewmember.

The veteran's service medical records note that he was seen 
in May 1991 with complaints of increased anxiety, 
sleeplessness and gastric disturbances for three days because 
of severe family problems.  The diagnosis was depressive 
reaction..  During a December 1992 discharge examination, the 
veteran reported a history of frequent trouble sleeping and 
excessive worry related to job stress.  Clinical psychiatric 
evaluation was normal.

September 1994 treatment records from Ft. Leonard Wood Army 
Hospital note the veteran's complaints of depression for 
three or four years.  He also reported marital problems, 
decreased concentration and sleep disturbances.  The 
diagnoses included: marital problems; rule out major 
depression versus depressive disorder.

A March 1996 VA examination report notes that the veteran 
reported witnessing tanks being blown up at night and seeing 
dead bodies during the Persian Gulf War.  He also reported 
taking Elavil for the past two years.  His current complaints 
included problems sleeping, low energy, problems 
concentrating, and feelings of helplessness and hopelessness.  
Upon examination, eye contact was decreased; speech was soft 
and slow.  The veteran became tearful when questioned about 
his fears and worries.  He was alert and fully oriented.  His 
thoughts were generally organized and goal directed.  He 
denied suicidal or homicidal thoughts, hallucinations, or 
delusions.  Memory was grossly intact.  Mood was tired; 
affect was sad.  Insight and judgment were mildly impaired by 
his depression.  The veteran denied having nightmares or 
having any psychotic symptoms.  The diagnoses included 
recurrent major depression, moderate severity.

Treatment records from Ft. Leonard Wood Army Hospital dated 
from 1997 to 1998 note the veteran's complaints of 
depression, mood swings, problems sleeping and poor 
concentration.  He reported thinking about his experiences 
during the Gulf War, including capturing civilians and seeing 
lots of wounded children.  The diagnoses included major 
depression and PTSD.

In a statement received by the RO in March 1999, the veteran 
submitted information in support of his claimed inservice 
stressors.  He provided his unit assignments for the period 
of the Persian Gulf War.  He also indicated that from 
February 1991 to May 1991, his unit was constantly on the 
move, fighting the enemy.  He stated that the enemy turned 
out to be young boys and old men, who killed.  He also 
reported blowing up bunkers.  The veteran provided no 
specific dates or places for these events.

A May 1999 VA examination report notes that the veteran's 
military specialty during the Persian Gulf War was bridge 
specialist.  He reported bombing occurring for approximately 
four or five hours in a particular area, and then after the 
bombing, having to go to the area where he saw numerous dead 
and maimed children and elderly persons.  He also reported 
having to capture over 200 prisoners, most of whom were 
children or elderly persons.  In addition, he reported 
witnessing tanks being blown up at night.  The veteran also 
reported that after he was sent to Saudi Arabia, the two 
businesses that he owned went under.  Upon examination, the 
veteran was quite tearful.  He reported having nightmares 
about maimed and dead children.  The veteran reported 
persistent symptoms of increased arousal including problems 
sleeping, irritability, outbursts of anger and trouble 
concentrating.  The diagnoses included PTSD and major 
depression.  The examiner noted that the diagnosis of PTSD 
was based on the fact that the veteran apparently saw 
innocent women, children and elderly persons killed following 
bombings.

Treatment records from Ft. Leonard Wood Army Hospital dated 
in 2000 note the veteran's complaints of anxiety and anger.  
The diagnoses included anxiety and depression.

VA outpatient treatment records dated from 2000 to 2002 note 
the veteran's ongoing psychiatric treatment.

I.  Psychiatric Disorder Other Than PTSD

The Board notes that the veteran was seen with psychiatric 
complaints in 1991, toward the end of his military service.  
The diagnosis was depressive reaction.  Post-service medical 
evidence notes that the veteran was seen as early as 1994 
with complaints of depression.  More recently, a May 1999 VA 
examination report notes a diagnosis of major depression.  No 
medical opinion indicating that the veteran's current major 
depression is not etiologically related to service is of 
record.  Therefore, the Board is satisfied that the evidence 
supportive of the claim is at least in equipoise with that 
against the claim.  Accordingly, service connection is in 
order for the veteran's major depression.




II.  PTSD

The veteran's service records do not show that he engaged in 
combat with the enemy in Vietnam and the veteran has no 
awards or decorations that would suggest that he engaged in  
combat with the enemy.  According to his DD Form 214, he 
served in Southwest Asia as a bridge crewmember.  

The veteran has been diagnosed with PTSD.  A May 1999 VA 
examination report notes that the diagnosis was based on the 
veteran's reports of seeing innocent women, children and 
elderly persons killed following bombings.

The primary impediment to service connection is the absence 
of a verified inservice stressor upon which PTSD was 
diagnosed.  That is, there is no evidence of record to 
corroborate the veteran's alleged viewing of civilian bodies 
after a bombing.  It is this specific event and not other 
alleged stressors that the VA examiner held to be a cause of 
PTSD.  It is pertinent to note that the veteran has only been 
able to approximate that his stressors occurred between 
February 1991 and May 1991 and has not been able to provide 
an exact location for the alleged stressful event.  This 
general information is not sufficient to permit verification 
of the alleged stressor of viewing of civilian bodies 
following a bombing.  

The Board is aware that a VA practitioner has attributed PTSD 
to the veteran's military service based on the occurrence of 
this event.  However, credible supporting evidence of the 
actual occurrence of an inservice stressor cannot consist 
solely of after-the-fact medical nexus evidence.  Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996).  

In view of the absence of credible evidence corroborating the 
non-combat stressor upon which the diagnosis of PTSD is 
based, the claim must be denied.




ORDER

Entitlement to an increased (compensable) rating for 
headaches is denied.

Entitlement to an increased (compensable) rating for right 
knee disability is denied.

Entitlement to service connection for psychiatric disability 
currently diagnosed as major depression is granted.

Entitlement to service connection for PTSD is denied.


REMAND
The liberalizing provisions of the VCAA and the regulations 
implementing it are applicable to the veteran's claim for 
entitlement to a TDIU.  However, there is nothing in the 
record that satisfies the notification requirements of the 
VCAA.  

Furthermore, in light of the grant of service connection for 
psychiatric disability, the RO must readjudicated the 
veteran's claim for entitlement to a TDIU with consideration 
of the impairment associated with the service-connected 
psychiatric disability.  

In light of these circumstances, the case is hereby REMANDED 
to the RO via the Appeals Management Center, in Washington, 
D.C., for the following actions:  

1.  With regard to the veteran's claim 
for entitlement to a TDIU, the RO should 
send the veteran a letter providing the 
notice required under 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003), to include notification that he 
should submit any pertinent evidence in 
his possession.  The RO should then 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the veteran.  If the 
RO is unable to obtain any pertinent 
evidence identified by the veteran, it 
should so inform the veteran and his 
representative and request them to submit 
the outstanding evidence.  

2.  The RO should then undertake any 
other indicated development, to include 
affording the veteran a VA examination to 
determine the current degree of severity 
of his major depression and the impact of 
this disability on his employability.  

3.  The RO should then readjudicate the 
veteran's claim for a TDIU based on a de 
novo review of all pertinent evidence and 
without regard to any prior decisions on 
this claim unless the claim has been 
rendered moot as a result of the 
evaluation assigned for the veteran's 
service-connected psychiatric disability.  

4.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the claims files are 
returned to the Board for further 
appellate consideration.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified, but he may furnish additional 
evidence and argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



